                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                           EASTERN DIVISION

United States of America

     v.                                 2:19-cr-179

Jamillia Kibby

                                ORDER
     There being no objections, the court hereby adopts the Report
and Recommendation of the magistrate judge (Doc. 21) that the
defendant’s guilty pleas be accepted.          The court accepts the
defendant’s pleas of guilty to Counts 1 and 2 of the information,
and she is hereby adjudged guilty on those counts.     The court will
defer the decision of whether to accept the plea agreement until
the sentencing hearing.


Date: September 19, 2019           s\James L. Graham
                             James L. Graham
                             United States District Judge
